KINETICS MUTUAL FUNDS, INC. INVESTMENT ADVISORY AGREEMENT THIS INVESTMENT ADVISORY AGREEMENT is made as of the 28 December 2009, by and between KINETICS MUTUAL FUNDS, INC., a Maryland corporation (the "Company") on behalf of the Tactical Paradigm Fund (the "Fund") and KINETICS ASSET MANAGEMENT, INC., a New York corporation (the "Adviser"). W I T N E S S E T H : WHEREAS, the Company is an open-end management investment company, registered as such under the Investment Company Act of 1940 (the "Investment Company Act"); WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940 and is engaged in the business of providing investment advice to investment companies; and WHEREAS, the Company, on behalf of the Fund, desires to retain the Adviser to render advice and services to the Fund pursuant to the terms and provisions of this Agreement, and the Adviser desires to furnish said advice and services. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1.
